Citation Nr: 1127994	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for panic disorder with agoraphobia and depression, for accrued benefits purposes, to include whether a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability is warranted.

(The issue pertaining to the Veteran's claim for an increased rating in excess of 30 percent for panic disorder with agoraphobia and depression is the subject of a separate decision.)  


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from December 1970 to December 1973, including service in the Vietnam War and his decorations include the Bronze Star Medal.  The Veteran died on January [redacted], 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

1.  The Veteran died in January 2007.

2.  The appellant timely filed a claim for accrued benefits.

3.  At the time of his death, the Veteran had a claim pending for a disability rating in excess of 30 percent for panic disorder with agoraphobia and depression.  

4.  According to the evidence of record at the time of his death, prior to July 21, 2003, the Veteran's panic disorder with agoraphobia and depression was manifested by panic attacks as frequently as two to three times a week with severe panic attacks occurring once or twice a month, anxiety, constricted affect, social phobia, agoraphobia, trouble concentrating, fair to good judgment, fair insight, and difficulty relating to authority figures; the Veteran had reduced reliability and productivity due to these symptoms.  

5.  According to the evidence of record at the time of his death, from July 21, 2003, until his death, the Veteran's panic disorder with agoraphobia and depression resulted in occupational and social impairment with deficiencies in most areas due to suicidal ideation without plan, homicidal ideas with no psychosis, feeling numb, low energy, feeling like a failure, psychomotor retardation, very restricted affect, depressed mood, avoidance tendencies, lack of motivation, flashbacks, paranoid delusions, antisocial feelings, inability to finish tasks, fair insight, fair judgment, thought processes that were not completely logical but fairly coherent and organized, and an inability to get along with others.

6.  According to the evidence of record at the time of his death, the Veteran's service-connected panic disorder with agoraphobia and depression precluded him from securing or following substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The appellant is entitled to accrued benefits based upon the Veteran's pending claim.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 (2010).

2.  The criteria for a disability rating of 50 percent for panic disorder with agoraphobia and depression, but no higher, for accrued benefits purposes, have been met for the entire period of time covered by the claim that is prior to July 21, 2003.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352, 3.1000 (2010).

3.  The criteria for a disability rating of 70 percent for panic disorder with agoraphobia and depression, but no higher, for accrued benefits purposes, have been met from July 21, 2003.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352, 3.1000 (2010).

4.  The criteria for TDIU, for accrued benefits purposes, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the Veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In a letter dated in March 2007 the appellant was apprised generally of the information and evidence necessary to establish her claim for accrued benefits; of the evidence that VA would seek to provide; and of the information and evidence that she was expected to provide.  To the extent there was any error, the appellant was informed in the July 2008 rating decision of the specific rating criteria used in the evaluation of and increased rating for panic attacks with agoraphobia and depression for the purposes of accrued benefits.  She was also provided in the June 2009 statement of the case (SOC) with an explanation that there was no documentation showing that the Veteran met the rating criteria in excess of 30 for his service-connected panic disorder with agoraphobia and depression.  Based on the notices provided by the RO to the appellant including the notice letter, rating decision, and the SOC, she is reasonably expected to understand the types of evidence that would support her claim for accrued benefits.  Accordingly, any errors in the notice provided are considered harmless.  

Moreover, in July 2004, the Board remanded the case for further development.  The agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and the Veteran was accorded a VA examination on remand.  The Veteran's appeal had not been decided before the Veteran's death in January 2007.  

Accrued benefits

The appellant contends that she is entitled to accrued benefits based on the Veteran's pending claim for a disability rating in excess of 30 percent for panic disorder with agoraphobia and depression at the time of his death.

At the time of his death, the Veteran had a pending claim for a disability rating in excess of 30 percent for panic disorder with agoraphobia and depression.  When a Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing ratings or decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), there is a requirement for an accrued benefits claim that the application "must be filed within one year after the date of death." 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(a), (c).  The Veteran died in January 2007, and the appellant initiated her claim in February 2007, less than one month later.  Thus, she meets the requirement for filing an accrued benefits claim.  The adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the Veteran's death. 38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

The Veteran's panic disorder with agoraphobia and depression, for purposes of accrued benefits, is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9412.  
Under Diagnostic Code 9412, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9412.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Outpatient records dating from March 1996 to March 1999 reveal diagnoses of dysthymia, anxiety, and depression.  

In July 1997 the Veteran was accorded a compensation and pension (C&P) PTSD examination that revealed that he was an adequately groomed male who did not exhibit unusual motor activity.  His speech was fluent without flight of ideas of looseness of associations.  His mood was anxious as was his affect.  He denied hallucinations, expressed no identifiable delusions, denied homicidal or suicidal thoughts, and was oriented times four.  Remote, recent, and immediate recall were good.  Judgment to avoid common danger was good, abstracting ability was adequate, and his insight was fair.  The examiner found that the Veteran had a history consistent with PTSD and alcohol abuse and dependence.  

A review of the record indicates that the Veteran graduated from high school and had several years of college courses.  

In June 1998 the Veteran was accorded a C&P mental disorders examination that revealed that the Veteran  had a calm, quiet, and reserved affect.  There was no evidence of acute agitation, anxiety, or psychosis.  The examiner determined that testing indicated that the Veteran's results supported a diagnosis of PTSD.  The examiner also indicated that the Veteran's profile suggested that he experienced significant symptoms of depression and anxiety, had trouble concentrating, felt like he was being plotted against, and he felt like smashing things at times.  Testing revealed severe depressive symptoms.  The examiner further noted that the Veteran made a deliberate attempt to exaggerate his symptoms.  

In July 1998 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran described his current status as decreased panic and anxiety.  Mental status examination revealed fluent speech without flight of ideas or looseness of associations.  His mood was euthymic and he exhibited no evidence of anxiety.  His affect was appropriate.  He denied hallucinations, expressed no identifiable delusions, and denied homicidal or suicidal thoughts.  He was oriented times four.  Judgment to avoid common danger was good, abstracting ability was adequate, and his insight was fair.  The diagnosis was PTSD and alcohol abuse in sustained full remission.  An addendum found that the psychological testing in June 1998 failed to provide support for a diagnosis of PTSD.  The addendum diagnosed the Veteran with anxiety disorder, not otherwise specified.  The GAF score was 65.  

VA medical records dating from February 1997 to June 1998 show that the Veteran was diagnosed with dysthymic disorder, depression, alcohol dependence, and anxiety.  

In August 2000 the Veteran was accorded another C&P mental disorders examination.  During the examination the Veteran reported that he felt that he had not made as much of his life that he could have.  He described recurrent intrusive thoughts of his Vietnam experience along with occasional combat related nightmares during the 1970s.  He reported that he had trouble sleeping.  He also stated that most of these specific symptoms have been reduced in intensity.  He reported that he seldom had intrusive thoughts of Vietnam except when the subject arose in conversation.  Mental status examination revealed that the Veteran seemed guarded and his mood was depressed.  He had constricted affect but was later depressed and tearful.  He denied any current suicidal or homicidal ideation and there was no evidence of delusional or illogical thought processes.  His insight was fair, judgment good, and memory for recent and remote events seemed adequate.  The diagnoses were panic disorder with agoraphobia and dysthymic disorder and the GAF score was 60.  The examiner determined that the Veteran has had persistent depressive symptoms that were never severe enough to reach the level of major depression.  A diagnosis of dysthymic disorder seems more appropriate than seasonal affective disorder as there were no clear periods of remission in the summer months.  The examiner further determined that while the Veteran experienced some symptoms commonly associated with PTSD, his current symptoms did not fulfill DSM-IV criteria for PTSD.  The Veteran was noted to be working as a security guard five days a week for eight hours per day for the last three years.  The examiner opined that it was at least as likely as not that stressful events of the Veteran's military service precipitated the later development of anxiety and panic disorder.  

An October 2000 VA examiner's opinion, based on a review of the Veteran medical records, found that the Veteran experienced symptoms of anxiety, panic attacks, social phobia, agoraphobia, and difficulty in relating to authority figures.  The examiner further found that evidence showed that the Veteran had problems working around people, especially authority figures.  The Veteran suffered from a spectrum of anxiety disorders while in service.  His chronic use of alcohol might be a way of self-treating his psychiatric condition which was commonly seen in the anxiety disorder population.  The diagnoses were panic disorder with agoraphobia, depression in remission, and alcohol dependence in remission.  The GAF score was 55.  

VA medical records include an April 2001 mental health note in which the Veteran reported that his mood had improved with the increase in medication.  He denied suicidal or homicidal ideation, auditory visual hallucinations, or delusions.  He expressed his thoughts without evidence of looseness of associations, ideas of reference, or flight of ideas.  His memory was decreased with concentration limited at times.  His judgment and insight were intact.  He reported that he was told that day that he was not to return to his post as a security guard with no explanation given.  He further reported that he had been employed with the company for four years and had been moved from one post after being told he divulged confidential information, which he denied.  He reported that he was unaware of any problems on his current post in his job though he was told he was too friendly with the employees.  He reported problems of rebelliousness with supervisors.  He reported that he was married and had been for 30 years with two children.  The impression was depression not otherwise specified and alcohol dependence by history.  In July 2001 he reported that he was still looking for work and was willing to talk to the Employment Commission.  In December 2002 he reported that he had not looked for work lately.  He denied suicidal and homicidal ideation and auditory visual hallucinations.  His memory and concentration were good as was his judgment and insight.  In June 2002 the Veteran continued to report that he was unemployed.  His insight, judgment, memory, and concentration were fair.  The GAF score was 60.  In May 2001, June 2001, July 2001, March 2002, June 2002, and December 2002 the Veteran's GAF score assigned was 60.  In March 2003 the GAF score assigned was 65.  

In July 2003 the Veteran was accorded another C&P mental disorders examination.  During the examination the Veteran reported that he has had panic attacks for the last 20 years.  He reported that he was under significant stress because he was no longer working.  He stated that he and his wife argued and reported significant marital problems because he was not working.  He reported that he stopped drinking five years ago.  He also reported that he had panic attacks two to three times a week.  He did not socialize or go to church or shopping.  He spent most of this time at home watching television, listening to the stereo, or working and playing on the computer.  He reported that prescription medication took away his feelings and stated that he felt numb.  He reported having fleeting suicidal ideas but no plan.  He denied a history of suicide attempts.  He had no homicidal ideas and no psychosis.  He reported that his energy was low and reported feeling like a failure.  He stated that he had very little contact with the outside.  He also reported that he used to drink when he was in retail sales and would not go to work.  He stated that he lost many jobs and finally nobody was willing to hire him.  He reported that he had given up hope on looking for a job because he did not have the energy or interest in getting hyped up to go for a job only to be told later that he was not offered one.  The Veteran reported that he had been married for 30 years.

Mental examination revealed that the Veteran had some psychomotor retardation and very poor eye contact.  His affect was very restricted and his mood was depressed.  No psychosis was reported and suicidal ideas were fleeting but not strong and he had no plan.  He also denied homicidal ideas.  Insight and judgment were fair.  The diagnosis was severe panic disorder with agoraphobia.  The GAF score was 40.  The examiner noted that the Veteran's agoraphobia had not changed and noted his depression was moderate to severe.  The examiner also noted that the Veteran had significant interpersonal relationship problems with his wife because of his unemployment.  The examiner recommended the Veteran to check into psychiatric inpatient care.  The examiner recommended that the Veteran needed active rehabilitation in terms of psychotherapy, marital counseling, and job training so that he could return to a productive life.  

VA records dating from October 2003 to March 2004 showed that the Veteran lacked motivation and did not enjoy doing things he used to enjoy.  He denied suicidal or homicidal ideations and auditory visual hallucinations.  He still had panic attacks when driving on the interstate.  His appearance, speech, mood, affect, and orientation were all within normal limits.  He denied hallucinations, suicidal ideation, and homicidal ideation.  His memory, concentration, judgment, and insight were fair.  The GAF score was 55.  

In a letter dated in September 2003, the appellant stated that the Veteran had lost his job several years ago and was slowly going downhill.  She reported that the Veteran had a history of alcoholism that led him to be hospitalized in the Chemical Dependency Unit.  During his alcoholic stupor he would become verbally abusive.  She further reported that they did nothing as a family and that the Veteran did not help with household chores.  She reported that they did not sleep together with the Veteran choosing to sleep in the den in his recliner with the television and light on.  She stated that he would have a panic attack if woken up at night.  The Veteran avoided visiting relatives together.  He also avoided riding in elevators or any type of bus or plane.  He admitted that he should be hospitalized but stated that he could not handle being locked up.  The Veteran hardly left the house.  He experienced at least 10 to 15 panic attacks a month.  The appellant further stated that the Veteran's nervous condition plus the side effects of his medications, inability to drive any distance, and his attitude towards authority and supervision would severely hinder his ability to obtain any kind of gainful employment.  

In a letter dated in September 2003 from the Veteran, he reported that his nervous condition had progressively gotten worse.  He has not worked in two years and he was forced off his last job as a security guard.  He reported that his mental condition had risen to the point that he was unable to work due to constant panic attacks and agoraphobia.  He reported that he was unable to function on a day to day basis and further reported that his panic attacks would flare up when he became nervous or upset.  He reported that he would not seek professional counseling because he was afraid of being committed to the hospital.  He could not stand to be around a lot of people and could not stand to be questioned about his medical complaints.  He reported that he had run-ins with his superiors because he was confrontational when instructed to do something.  He stated that his nervous condition had become worse since he became alcohol free.  He reported that he did not feel like doing anything mentally and reported that he did not have the energy to do repairs around the house.  He stated that driving was a problem and he reported that he did not have a social life.  He stated that his employment history was very limited but felt that his attitude should not prevent him from applying for and being considered for a job when interviewed.  He stated that it was very frustrating and depressing to be turned down over and over for jobs that he knew he was qualified for.  

In April 2004 the Veteran was provided a private comprehensive mental status examination for disability evaluation purposes.  The Veteran reported that he last worked in 2001 and was fired for being late to work.  He also acknowledged that he was fired four or five times for missing work or not performing well.  He reported that he did not attend church and stated that he did not do any visiting.  A mental status examination revealed that the Veteran was quite guarded and was rather oppositional.  He engaged in no eye contact with the examiner.  His speech was audible and intelligible.  He reported that he had depression, anxiety, and agoraphobia.  He acknowledged that he considered suicide but denied ever having made any suicide attempts.  He also admitted homicidal ideation but denied that he had ever tried to kill another person.  He reported that he was anxious and nervous when he was not at home.  He further reported that he had been diagnosed with posttraumatic stress disorder (PTSD).  He experienced flashbacks but denied hallucinations.  He complained of problems with recent memory.  His judgment seemed fair and his insight seemed fairly good.  The examiner found that the Veteran's thought processes were difficult to assess because of his reluctance to communicate but determined that the Veteran's thought processes were not completely logical but fairly coherent and organized.  There was no definite evidence of obsessions or ideas of reference but there were some paranoid delusions.  The diagnoses were PTSD; depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  The examiner indicated that no medical records were available for review and alcohol and nicotine dependence.  The examiner further determined that the Veteran's ability to perform routine and repetitive work-related tasks seemed doubtful and his ability to interact with supervisors and coworkers seemed poor.  

In June 2004 the Veteran was found disabled by Social Security Administration (SSA), effective July 1, 2003.  

In August 2004 the Veteran was accorded another VA C&P mental disorders examination.  During the examination the Veteran reported that he felt insecure leaving the house.  His more severe panic attacks occurred once or twice a month and they were often precipitated by stressful events or situations.  He avoided crowds, bridges, closed spaces, and reported that during panic attacks while driving he would pull off to the side of the road until symptoms resolved.  He described his panic attacks as occurring suddenly and without warning that included symptoms of fear of death, tachycardia, sweating, and shortness of breath.  He stated that he had more intense attacks once or twice each month and less pronounced attacks at least once a week.  The Veteran reported that he was fired from his last job as a security job in 2001 for being chronically late to work.  His current symptoms, in addition to panic attacks, agoraphobia, and chronic depressive state included:  trouble staying focused, inability to finish tasks, antisocial feelings, and an inability to get along with others.  The Veteran's daily activities included watching television, especially CNN to keep up with the Iraq war, and spending hours on the computer.  

Mental examination revealed the Veteran's eye contact was poor throughout most of the interview.  He was alert and oriented and described his mood as a little depressed but varied day to day.  Affect was constricted.  He did not express any suicidal or violent ideation.  There was no evidence of illogical or delusional thought process.  His judgment was equivocal, insight was poor, but his memory for recent and remote events was good.  The diagnoses were panic disorder with agoraphobia and dysthymia.  The GAF score was 45.  The examiner determined that while the Veteran had chronic dysthymic disorder, he did not meet the criteria for major depressive disorder.  His GAF score indicated serious difficulty in both social and industrial areas and the examiner opined that the Veteran was unemployable as a result of his problems with authority, panic attacks, and agoraphobia with depressive symptoms.   

VA medical records dating from March 2004 to October 2005 show that the Veteran was admitted to inpatient care after he requested alcohol detoxification due to drinking as a result of the stressors at home.  In June 2005 the Veteran appeared for a mental health appointment an hour late and smelled of alcohol.  He reported that he had been drinking heavily for several months but had cut down in the past month.  He reported that he and his wife did not get along and that she told him to move back home with his mother.  He denied suicidal or homicidal ideations and auditory visual hallucinations.  His memory and concentration were fair with poor insight and judgment.  The GAF score was 50.  GAF scores during the time period covered by these medical records were predominately 55.  In November 2004 the Veteran was hospitalized for alcohol detoxification.  He initially reported on intake that he was suicidal but late told a psychiatrist that he was not suicidal.  He ultimately left the hospital against medical advice.  

The Board finds that the evidence supports the assignment of a 50 percent evaluation for the Veteran's panic disorder with agoraphobia for the entire period of time covered by the claim before that is before July 21, 2003.  The evidence confirms that the Veteran experienced symptoms such as an anxious or depressed mood and anxious or constricted affect.  His judgment and insight were found on different occasions to be good, intact, or fair.  He had intrusive thoughts of Vietnam, trouble sleeping, and was guarded.  He denied suicidal or homicidal ideation and there was no evidence of delusional or illogical thought process.  The October 2000 examiner found that the Veteran experienced anxiety, panic attacks, social phobia, agoraphobia, and difficulty relating to authority figures.  VA records showed that his memory was decreased and his concentration was limited at times.  The Veteran's constricted affect, panic attacks, impaired judgment, decreased memory, disturbances of mood and motivation, and the other symptoms described above resulted in reduced reliability and productivity.  Therefore, the Board finds that a 50 percent evaluation is warranted for the entire period of time covered by the claim that is prior to July 21, 2003.  

The evidence does not, however, show that the criteria for a 70 percent evaluation are approximated prior to July 21, 2003, as he did not have occupational and social impairment with deficiencies in most areas such as family relations, judgment, and thinking due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Instead, he denied suicidal or homicidal ideation and there was no evidence of delusional or illogical thought process.  Moreover, his speech was fluent without flight of ideas of looseness of associations.  His impaired judgment, at times assessed as fair, was considered in assigning the 50 percent evaluation.  The evidence could be assessed as showing that he demonstrated difficulty in adapting to stressful circumstances, however, he remained married and had a son living at home and therefore was not shown to have an inability to establish and maintain effective relationships.  While he did have panic attacks and depression, prior to July 21, 2003, it was not shown to be near continuous, such that it affected his ability to function independently, appropriately and effectively.  Instead, during this time period, he was either working or was looking for work.  The evidence did not show obsessional rituals, spatial disorientation, or any problems with his appearance or hygiene.  Although the Veteran was verbally abusive to his wife, the evidence does not show that he had impaired impulse control.  Although he was noted to have some significant/severe depression and anxiety on one occasion, the examiner found that the Veteran had exaggerated his symptoms.  This finding is consistent with the other evidence of record during this time period, which was described above, and with the GAF scores which were predominantly 60 to 65, reflecting mild to moderate symptoms.  In addition, the Veteran reported that while he had trouble with authority, he was friendly with the employees where he worked.  The evidence as a whole, prior to July 21, 2003, including the symptoms discussed above and his GAF scores, which were predominately 60-65, shows that the severity of his condition did not approximate the criteria for a 70 percent evaluation.  After considering all of the Veteran's reported symptoms and the objective findings, the Board finds that the psychiatric disability more nearly approximates the criteria for a rating of 50 percent prior to July 21, 2003.  

Next, the Board finds that the evidence supports the assignment of a 70 percent evaluation from July 21, 2003, as the evidence beginning on that date shows the Veteran has occupational and social impairment with deficiencies in most areas, including work, judgment, thinking, and mood.  VA medical records showed that the Veteran acknowledged suicidal and homicidal ideas but denied ever having made any suicide attempts or every trying to kill another person.  See April 2004 mental status examination.  His GAF scores were predominately 55, which is indicative of moderate to serious symptoms, and he was also assigned GAF scores of 40-50.  His symptoms during that time frame included panic attacks two to three times a week, suicidal ideation without plan, homicidal ideas with no psychosis, feeling numb, low energy, feeling like a failure, psychomotor retardation, very restricted affect, depressed mood, avoidance tendencies, lack of motivation, flashbacks, paranoid delusions, antisocial feelings, trouble staying focused, inability to finish tasks, and an inability to get along with others.  His judgment and insight were fair to poor.  The July 2003 VA examiner recommended that the Veteran check into psychiatric inpatient care.  The April 2004 VA examiner determined that the Veteran's ability to perform routine and repetitive work-related tasks seemed doubtful and his ability to interact with supervisors and coworkers seemed poor.  His thought process was described as not completely logical but fairly coherent and organized.  The August 2004 examiner determined that the Veteran's GAF score indicated serious difficulty in both social and industrial areas and further determined that the Veteran was unemployable.  In June 2005 the Veteran reported that he and his wife did not get along and that she told him to move back home with his mother.  These signs, symptoms, and GAF scores show a deterioration in his disorder that meets the criteria for a 70 percent disability rating from July 21, 2003.  

Regarding the possibility of a total schedular rating, there were, at no point in time, reports of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name for any time covered by the claim.  While the April 2004 physician determined that the Veteran's ability to perform routine and repetitive work-related tasks seemed doubtful and his ability to interact with supervisors and coworkers seemed poor, and the August 2004 examiner indicated that the Veteran was unemployable, the evidence does not show that the Veteran was unable to establish and maintain effective relationships.  In April 2004 the Veteran reported that he and his wife argued all the time but he remained married and had a son living with them.  Accordingly, the evidence does not show that the Veteran suffered from total social impairment.  Although the Veteran had suicidal thoughts, which was considered in assigning the 70 percent evaluation, the evidence does not show that he was a persistent danger to himself or to others.  Although he had homicidal thoughts, he reported that he had not acted on his thoughts nor does the evidence show that he engaged in physical altercations.  In addition, it was noted that his thought process was not completely logical but fairly coherent and organized.  While the Veteran does have a thought deficit, it is not described as or shown to be gross impairment in thought process.  Moreover, while he did exhibit limited speech, he was able to communicate with examiners and other medical care providers.  Therefore, gross impairment in communication is not shown.  No grossly inappropriate behavior was reported or assessed upon examinations, he never reported or was assessed to be in persistent danger of hurting himself or others, he was always oriented to time and place, and has not reported an inability to recall the names of close relatives, his own occupation or his own name.  While he was noted on one occasion to have delusions, the other evidence does not show he had delusions.  Therefore, they are not persistent.  There is no evidence of an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  No such deficits were reported in the records.  

At the time of his death, the Veteran was service-connected for panic disorder with agoraphobia and depression which more closely approximated a disability rating of 50 percent prior to July 21, 2003, and 70 percent thereafter.  To that extent, the appeal is granted, and the appellant is entitled to any compensation that was due and unpaid prior to the Veteran's death.

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App 111, 115-16 (2008),  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected panic disorder with agoraphobia and depression with the established criteria found in the rating schedule.  The Veteran reported that he had trouble with authority when he was working and that he was fired from his last job as a security job in 2001 for being chronically late to work.  The lay statements are considered competent, credible and probative.  However, the Board ultimately finds that the Veteran's symptoms and objective manifestations are addressed by the rating criteria under which such disabilities are rated.  The Veteran reported panic attacks two to three times a week, suicidal ideation without plan, homicidal ideas, feeling numb, low energy, feeling like a failure, psychomotor retardation, very restricted affect, depressed mood, avoidance tendencies, lack of motivation, flashbacks, paranoid delusions, antisocial feelings, trouble staying focused, inability to finish tasks, and an inability to get along with others, which is contemplated by the schedular criteria.  His symptoms and signs are adequately addressed by the rating schedule.  Although the Veteran reported that he had difficulties with authority, the assignment of 50 and 70 percent rating recognizes that there is considerable industrial impairment as a result of the disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that the medical records contain diagnoses other than panic disorder with agoraphobia and depression, including alcoholism.  As the medical evidence does not specifically differentiate symptoms of these disabilities from those due to other disabilities, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In reaching the above determinations, the Board has considered the lay statements regarding the symptoms present to be competent, credible and probative.  The Board has also determined, as was discussed above, that the application of staged ratings is warranted in this case based on different levels of disability shown during distinct periods of time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

TDIU

Finally, where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he was unemployable due to his service-connected psychiatric disabilities.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim. In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disability and determine its impact on his employability.

The Veteran reported that he was unemployed in April 2001.  During the July 2003 VA examination the Veteran reported that he used to drink when he was in retail sales and would not go to work.  He stated that he lost many jobs and finally nobody was willing to hire him.  He reported that he had given up hope on looking for a job because he did not have the energy or interest in getting hyped up to go for a job only to be told later that he was not offered one.  The examiner noted that the Veteran would benefit from active rehabilitation in terms of job training so that he could return to a productive life.  During the April 2004 private mental examination, the examiner determined that the Veteran's ability to perform routine and repetitive work-related tasks seemed doubtful and his ability to interact with supervisors and coworkers seemed poor.  The August 2004 VA examiner found that the Veteran's GAF score of 45 indicated serious difficulty in both social and industrial areas and stated that the Veteran was unemployable.  A careful reading of the examination report suggested that the Veteran was unemployed because of his service-connected panic disorder with agoraphobia and depression.  Therefore, TDIU is raised by the record.  Rice, supra.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. § 4.16(a).  

The Board has found that at the time of his death, the Veteran was service-connected for panic disorder with agoraphobia and depression which more closely approximated a disability rating of 70 percent from July 21, 2003, until his death.  Accordingly, the Veteran met the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a) from July 21, 2003.  As addressed, the July 2003 VA examiner noted that the Veteran would benefit from active rehabilitation in terms of job training so that he could return to a productive life.  The GAF score was 40, which is indicative of is indicative of major impairment.  The examiner also recommended the Veteran to check into psychiatric inpatient care.  The examiner assessed his panic disorder as severe and depression as moderate to severe.  The April 2004 private mental examination found that the Veteran's ability to perform routine and repetitive work-related tasks seemed doubtful and his ability to interact with supervisors and coworkers seemed poor.  The Social Security Administration then granted disability benefits effective July 1, 2003.  The August 2004 VA examination found that the Veteran's GAF score of 45 indicated serious difficulty in both social and industrial areas and stated that the Veteran was unemployable.  His opinion is supported by the examination findings which were set forth above.  Thus, resolving all reasonable doubt in favor of the appellant, the Board finds that the evidence shows that the criteria for a total disability rating based on individual unemployability are met.  

	(CONTINUED ON NEXT PAGE)




ORDER

For the purpose of entitlement to accrued benefits, entitlement to a rating of 50 percent, but no higher, for panic disorder with agoraphobia and depression is granted for the entire period of time covered by this claim that is prior to July 21, 2003.  

For the purpose of entitlement to accrued benefits, entitlement to a rating of 70 percent, but no higher, for panic disorder with agoraphobia and depression is granted from July 21, 2003.  

For the purpose of entitlement to accrued benefits, a total disability rating based on individual unemployability is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


